ALLOWANCE
Response to Amendment
The amendment filed June 15, 2022 has been entered. Claims 1 and 3-15 remain pending in the application. Claim 2 has been cancelled. Claims 1 and 9 have been amended to include the additional limitations, including limitations of claim 2, and are allowable for the reasons set forth below.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The specific limitations of "the guide slot moves relative to the positioning column until the positioning slot moves below the positioning column, so that the stop member is pressed by the first housing and the positioning column abuts against the positioning slot, so as to stop the slide member at the release position” in combination with all remaining limitations of claims 1 and 9 are not anticipated or made obvious by the prior art of record in Examiner's opinion.  
Chang (US Publication No. 2014/0037372) discloses an electronic device, comprising: 
a first housing (portable electronic apparatus 80), provided with a fastening slot (slot adjacent blocking portion 81) (see Figures 4b, 5b, 6b, and 8b); a second housing (Figure 2, main body 10), provided with an accommodation slot (groove 14); and a snap release module (comprised of support element 13 and moving element 20), accommodated in the accommodation slot (14), the snap release module (comprised of 13 and 20) comprising: 
a slide member (20), reciprocating in a first axial direction (X direction) to be located at a snap position (Paragraph [0037], “locked position”, including positions between locked and unlocked positions shown in Figure 4a) or a release position (Paragraph [0037], “unlocked position”) (Paragraph [0037], 20 moving in X direction between locked and unlocked position), the slide member (20) comprising a positioning slot (second slot portion 222) and a guide slot (first slot portion 221); 
an elastic component (first elastic element 30), abutting between the second housing (Figure 2, front cover 11 of 10) and the slide member (20), to provide an elastic force in the first axial direction (X direction; Paragraph [0039], 30 providing restoring force for 20 to move relative to 10); 
a hook (hook of 21), disposed on the slide member (20), wherein an arrangement position of the hook (hook of blocking element 21) corresponds to the position of the fastening slot (slot adjacent 81) of the first housing (80) (see Figures 4b, 5b, 6b, and 8b); and 
a stop member (positioning device 40), disposed on a movement path of the slide member (20), protruding from the accommodation slot (14; see Figure 4b), and reciprocable in a second axial direction (Y direction) perpendicular to the first axial direction (X direction) (Paragraph [0041], positioning element 41 of 40 moving in second axial direction Y), the stop member (40) comprising a reciprocable positioning column (positioning element 41 reciprocable through elastic element 42), wherein when the first housing (80) is assembled to the second housing (10) along the second axial direction (Y direction) (see Figures 4b, 5b, 6b, and 8b), the slide member (20) is located at the snap position (“locked position”) for the hook (hook of 21) to be buckled in the fastening slot (slot adjacent 81), and the first housing (80) presses the stop member (40) so that the stop member (40) abuts against the slide member (20) (Figure 5(a), second positioning portion 412 of 40 abutting against 222 of 20); 
when the slide member (20) slides from the snap position (“locked position”, including positions between locked and unlocked positions) to the release position (“unlocked position”) to cause the hook (hook of 21) to detach from the fastening slot (slot adjacent 81), the stop member (40) stops the slide member (20) at the release position (“unlocked position”) (Figures 4a, 5a, and 6a, first positioning portion 411 of 40 preventing 20 from through engagement with left side of slot 221 of 20), and the slide member (20) pushes the elastic component (30) to the second housing (10) to generate the elastic force (“restoring force”), the guide slot (221) moves relative to the positioning column (41) until the positioning slot (222) moves above the positioning column (41), so that the stop member (40) is pressed by the first housing (80) and the positioning column (41) abuts against (see Figures 5(a) and 5(b)) the positioning slot (222), so as to stop the slide member (20) at the snap position (“locked position”) (see also Paragraphs [0046]-[0047]); and 
when the first housing (80) is detached from the second housing (10) along the second axial direction (Y direction), the stop member (40) moves away from the slide member (20) along the second axial direction (Y direction), and the slide member (20) slides from the release position (“unlocked position”) to the snap position (“locked position”, including positions between locked and unlocked positions; see Figure 4a, where 441 of 40 is urged to the right side of 221) by the elastic force (“restoring force”) (see Paragraphs [0045] and [0047]).
However, Chang does not disclose where "the guide slot moves relative to the positioning column until the positioning slot moves below the positioning column, so that the stop member is pressed by the first housing and the positioning column abuts against the positioning slot, so as to stop the slide member at the release position. 
First, as shown in Figures 4(a), 5(a), and 6(a) of Chang, the positioning slot (222) moves above the positioning column (positioning element 41, including first positioning portion 411 and second positioning portion 412), as opposed to below the positioning column as shown in Figures 6 and 7 of the instant application. After further consideration and in light of Applicant’s arguments on pages 11-14, it would not have been obvious to a person of ordinary skill in the art to have rearranged the positioning and guide slots below the positioning column, because doing so would prevent the first housing of the electronic device from pressing the positioning column, thus preventing the positioning column from moving within the positioning slot and guide slot. 
Second, as shown in Figures 5(a) and 5(b) in Chang, when the first housing (80) is pressed against the stop member (40), the positioning column (41) is actuated downward such that a first positioning portion (411) of the positioning column (41), having a diameter greater than the diameter of positioning slot (222), is moved below the positioning slot (222), allowing the second positioning portion (412) of the positioning column (41) to abut the positioning slot (222). However, the engagement between the second positioning portion (412 of 41) and the positioning slot (222) is in snap position (“locked position”) as opposed to a release position (“unlocked position”).
The additional prior art made of record is considered pertinent to applicant's disclosure.  None of the cited references taken alone or in combination render the present invention unpatentable as claimed.
Furthermore, Examiner has performed the assignee and inventor name searches in order to identify documents with possible double patenting issues.  No documents with conflicting claims have been found.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAGE STEPHEN CRUM whose telephone number is (571)272-3373. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adrian Scott Wilson can be reached at (571) 270-3907. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/G.C./Examiner, Art Unit 2841                                                                                                                                                                                                        

/ADRIAN S WILSON/             Primary Examiner, Art Unit 2841